FILED
                                                                                  January 12, 2022
                                                                                   EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                    OF WEST VIRGINIA




In re C.C. and M.C.

No. 21-0363 (Monongalia County 20-JA-60 and 20-JA-61)



                               MEMORANDUM DECISION


        Petitioner Mother H.B., by counsel Elizabeth B. Warnick, appeals the Circuit Court of
Monongalia County’s April 8, 2021, order terminating her parental rights to C.C. and M.C.1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Katherine A. Campbell, filed a response in support of the circuit court’s order. The
guardian ad litem (“guardian”), Cheryl L. Warman, filed a response on behalf of the children in
support of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in
finding that the DHHR made reasonable efforts to reunify the family when the DHHR failed to
timely file a family case plan. She further argues that the circuit court erred in failing to impose a
less-restrictive alternative disposition.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In February of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner’s substance abuse resulted in probation violations and incarcerations, which led to her
inability to care for the children. The investigating Child Protective Services (“CPS”) worker
confirmed that petitioner tested positive for methamphetamine in October of 2019, which violated
a term of her probation. As a result, petitioner was incarcerated briefly and released in the same
month. Thereafter, CPS workers monitored the family and implemented a safety plan. However,

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, although the scheduling order includes K.B., she
has reached the age of majority and is no longer at issue in this appeal.


                                                  1
in November of 2019, petitioner and her boyfriend tested positive for methamphetamine and failed
to submit to drug screens after December 6, 2019. The DHHR soon lost contact with petitioner
thereafter. On February 21, 2020, the children’s school principal contacted CPS and reported that
petitioner appeared to be under the influence of drugs at the school. The CPS workers in
conjunction with petitioner’s probation officers arranged to have petitioner submit to a drug screen
that evening. However, petitioner failed to provide a sample and was subsequently arrested and
incarcerated for violating the terms of her probation. The DHHR also alleged that petitioner and
her boyfriend were evicted approximately two weeks prior. According to DHHR records,
petitioner has an extensive history of CPS involvement regarding substance abuse and domestic
violence since 2010. The DHHR concluded that petitioner’s substance abuse negatively impacted
her ability to parent the children. Thereafter, petitioner waived her preliminary hearing and was
released from incarceration on April 13, 2020.

        The circuit court held an adjudicatory hearing in May of 2020, during which petitioner
signed a stipulation to the allegations of abuse and neglect and signed an agreement outlining the
goals and requirements of her case plan. The terms included requiring petitioner to cooperate in
services to overcome the problems stated in the petition; participate in the multidisciplinary team
(“MDT”) process, including following the MDT’s recommendations; undergo a drug and alcohol
assessment; participate in any recommended drug and alcohol counseling; submit to random drug
screens; and execute all necessary medical releases. Additionally, petitioner was to continue to
participate in community corrections programming pursuant to the terms of her probation, which
also included drug testing and counseling.

        In July of 2020, petitioner filed a motion for a post-adjudicatory improvement period, citing
her previous stipulation and stating that she would comply with any terms imposed by the court,
the DHHR, and the MDT. The same month, the circuit court held a hearing on petitioner’s motion
and granted the same. The circuit court’s order granting petitioner’s improvement period included
the terms and requirements, which included the terms petitioner previously agreed to in her
stipulation as well as specific services such as supervised visitations and parenting education
classes. The court noted that petitioner was currently enrolled in drug treatment in Parkersburg,
West Virginia.

        The DHHR filed a report prior to the circuit court’s review hearing in October of 2020.
The report indicated that the parties held an MDT meeting in August of 2020 and learned that
petitioner was no longer participating in drug treatment in Parkersburg, West Virginia, but was
enrolling into the Comprehensive Opioid Addiction Treatment (“COAT”) program at the Chestnut
Ridge Center in Morgantown. At the review hearing in October of 2020, the circuit court found
that petitioner was compliant with services and ordered that the terms of her improvement period
continue. However, petitioner failed to submit to a drug screen immediately after the hearing.

        In January of 2021, the DHHR submitted another report prior to the final review hearing
for petitioner’s post-adjudicatory improvement period. The report indicated that petitioner stopped
participating in parenting education in mid-October of 2020. Petitioner told MDT members in
November of 2020 that she was hospitalized for surgeries from October 26, 2020, through October
30, 2020, and from November 2, 2020, to November 6, 2020. She further told MDT members that
she was increasing her therapy sessions at the COAT program, which included medication-assisted

                                                 2
drug treatment. Petitioner missed a drug screen scheduled for November 12, 2020. However, the
report indicated that in December of 2020, the guardian disclosed discovery which included an
interview with petitioner’s probation officer who stated that petitioner was on the “verge of being
kicked out of the [COAT] program.” The probation officer further explained that petitioner was
not compliant with the terms of her probation, as she had missed ten drug screens and failed to
attend her probation revocation hearing in December of 2020, resulting in the court issuing a capias
for her arrest. Upon further inquiry by the guardian, staff at the COAT program indicated that
petitioner had not submitted a single drug screen since she began the program in August of 2020.
Additionally, a parenting education provider reported in early January of 2021 that petitioner had
become noncompliant for the second time. At the final review hearing also held in January of
2021, the court ordered that supervised visitations with the children cease due to petitioner’s active
capias and set the matter for disposition.

        The court held a dispositional hearing in February of 2021. Petitioner failed to appear, but
counsel represented her. Petitioner’s counsel proffered that her client was unable to attend the
hearing because she was receiving cancer treatment. Nonetheless, the circuit court heard evidence
but postponed the final hearing to allow petitioner to attend. First, the probation officer testified
consistent with the DHHR’s report regarding petitioner’s noncompliance with her probation and
the COAT program. The officer added that petitioner often gave excuses for her inability to report
to the probation officer for weekly meetings and drug screens, including that she lacked
transportation or was sick or was hospitalized. According to the officer, petitioner had not reported
in-person to the probation department since September of 2020. The officer stated that petitioner
did not tell her that she had cancer but confirmed that petitioner was treated for mononucleosis in
June of 2020. The officer explained that she filed her fourth petition to revoke petitioner’s
probation in November of 2020 and that when petitioner failed to attend the probation hearing in
December of 2020, the court issued a capias for her arrest. Petitioner further failed to appear at her
hearing on the motion to reconsider revoking her probation. At the close of the hearing, the circuit
court ordered petitioner’s counsel to furnish medical documentation to excuse petitioner’s various
absences.

        In March of 2021, the circuit court held the final dispositional hearing. Petitioner failed to
appear, but counsel represented her. When asked about petitioner’s whereabouts, counsel stated
that she had not spoken to petitioner since the prior Monday at the MDT meeting, during which
petitioner appeared remotely for fear of arrest at the courthouse. Petitioner’s counsel surmised that
petitioner failed to appear for the hearing for fear of arrest. Further, counsel explained that
petitioner was made aware at the MDT that she was to supply medical documentation to excuse
her various failures to attend hearings, drug screens, and other services, but she failed to do so. In
light of this, the court found that petitioner was aware of the hearing and chose not to attend. The
court proceeded to hear the testimony of the CPS worker who stated that the DHHR recommended
the termination of petitioner’s parental rights based on her failure to comply with the terms of her
improvement period. The worker explained that petitioner had not completed adult education
classes and misled the DHHR workers to believe that she was receiving drug screening and therapy
through her probation when petitioner had not participated since September of 2020. The worker
reiterated that petitioner stopped participating in the COAT program in August of 2020. The
worker stated that in his opinion, petitioner had been dishonest and manipulative throughout the
proceedings and knew what was required of her as she attended all MDT meetings.

                                                  3
        During the hearing, petitioner’s counsel stated that she received an e-mail from someone
purporting to be a friend of petitioner’s containing an attached letter from petitioner’s doctor
stating that petitioner voluntarily admitted herself to the hospital for psychiatric care the day prior.
Petitioner’s counsel then made closing arguments stating that petitioner was unaware of the
requirements of her improvement period as the DHHR failed to file a case plan until February of
2021 and further requested an alternative disposition to the termination of petitioner’s parental
rights. The guardian argued in favor of termination, highlighting the fact that petitioner’s capias
remained outstanding and that petitioner had a high likelihood of serving a prison sentence once
arrested. She further stated that petitioner was fully aware that she needed to complete drug
treatment yet failed to do so and waited until disposition to complain about the case plan.

        Based on the evidence, the circuit court found that petitioner’s improvement period was
unsuccessful and noted petitioner’s lack of improvement by stating “[i]f you look at where we are
right now, we are exactly where we were in 2019.” The court took exception to petitioner’s claim
that she did not know what was required of her as the court specifically ordered her to drug screen
at several hearings and the MDT members requested her to drug screen, yet she failed to submit
to the majority of the drug screens. Additionally, the court noted that petitioner finished a portion
of her parenting education classes before ceasing participation. The court found that petitioner
avoided drug screens because she would test positive for illicit drugs. Finally, the court recognized
petitioner’s voluntary hospital admission the night prior as another “manipulative scheme”
designed to delay the proceedings and noted that petitioner never provided medical documentation
to excuse her lack of participation in the case. Accordingly, the circuit court found that there was
no reasonable likelihood that petitioner could correct the conditions of abuse and neglect in the
near future and that termination of her parental rights was in the children’s best interest. The circuit
court terminated petitioner’s parental rights by order entered on April 8, 2021.2 It is from the
dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).



       2
        The father successfully completed his improvement period, the children were reunified
with him, and he was dismissed from the proceedings.
                                                   4
Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner argues that the circuit court erred in finding that the DHHR made
reasonable efforts to reunify the family when it failed to timely file a family case plan as required
by West Virginia Code § 49-4-408(a). According to petitioner, the only family case plan was filed
on February 18, 2021, more than sixty days after the children were placed in foster care. See W.
Va. Code § 49-4-408(a) (“The case plan must be filed within sixty days of the child coming into
foster care or within thirty days of the inception of the improvement period, whichever occurs
first.”). However, a review of the transcript from the final dispositional hearing shows that
petitioner’s counsel also referred to a case plan that was filed on July 21, 2020, after the MDT
agreed to the terms of petitioner’s improvement period. Additionally, during the guardian’s closing
arguments, she highlighted the fact that petitioner waited many months into the case to complain
about the lack of specificity of the case plan, indicating that she was referring to the one formulated
after petitioner’s MDT in July of 2020. As such, there is conflicting evidence regarding when the
case plan was filed.3

        Nonetheless, we find that even if the DHHR failed to file its case plan in a timely manner,
it does not, under the limited facts of this case, constitute reversible error. As this Court has
explained,

               “[t]he purpose of the family case plan as set out in W.Va. Code [§ 49-4-
       408(a)] . . . is to clearly set forth an organized, realistic method of identifying family
       problems and the logical steps to be used in resolving or lessening these problems.”
       Syl. Pt. 5, State ex rel. Dep’t of Human Services v. Cheryl M., 177 W.Va. 688, 356
       S.E.2d 181 (1987).

Syl. Pt. 2, In re Desarae M., 214 W. Va. 657, 591 S.E.2d 215 (2003). Here, petitioner concedes
that the DHHR filed a case plan at least five days prior to the dispositional hearing in accordance
with West Virginia Code § 49-4-604(a), and the record is full of other instances that show that
petitioner was on notice of her goals and requirements. Petitioner signed an agreement at the
adjudicatory hearing in May of 2020 that contained terms requiring her to cooperate in services to
overcome the problems stated in the petition; participate in MDT meetings and heed the MDT’s
recommendations; undergo a drug and alcohol assessment; participate in any recommended drug
and alcohol counseling; submit to random drug screens; and execute all necessary medical
releases. Additionally, petitioner was required to participate in community corrections
programming through her probation, which included drug testing and counseling. Further,
petitioner stated that she would comply with any terms imposed by the court, the DHHR, and the
MDT in her motion for a post-adjudicatory improvement period. Most importantly, the circuit
court’s order granting petitioner’s improvement period explicitly outlined the terms of her
improvement period, which included the terms petitioner previously agreed to in her stipulation as
well other specific services such as supervised visitations and parenting education classes. As such,
there is clear evidence that there was a case plan, that petitioner knew the contents of the case plan,
and thus knew what was required of her to regain custody of the children. Petitioner’s arguments



       3
           The certified docket sheet did not show the filing of either case plan.
                                                    5
that she not given any “written schedule of services or goals” is disingenuous when faced with the
above evidence in the record.

         Next, petitioner argues that the circuit court erred in failing to impose disposition pursuant
to West Virginia Code § 49-4-604(c)(5). In her brief, she states that the circuit court failed to
consider “relative placement” with either the father or the grandmother “as a compelling reason
not to terminate petitioner’s parental rights.” However, this disposition does not apply here as the
children were ultimately returned to the full custody of a parent. See W. Va. Code § 49-4-604(c)(5)
(“Upon a finding that the abusing parent . . . [is] presently unwilling or unable to provide
adequately for the child’s needs, commit the child temporarily to the care, custody, and control of
the department, a licensed private child welfare agency, or a suitable person who may be appointed
guardian by the court.”). Regardless, petitioner is not entitled to have her parental rights remain
intact solely because the children were reunified with father. The circuit court determined that the
father was a fit parent after the successful completion of his improvement period, and reunified
the children with their parent—the primary goal of a child abuse and neglect matter. We have
previously held that “simply because one parent has been found to be a fit and proper caretaker for
[the] child does not automatically entitle the child’s other parent to retain his/her parental rights if
his/her conduct has endangered the child and such conditions of abuse and/or neglect are not
expected to improve.” In re Emily, 208 W. Va. 325, 344, 540 S.E.2d 542, 561 (2000). Petitioner
claims that she was the primary caregiver for the children prior to removal and was bonded with
them. However, these arguments fail to address the best interests of the children, which was to be
reunified with a fit parent. “In a contest involving the custody of an infant the welfare of the child
is the polar star by which the discretion of the court will be guided.” Syl. Pt. 3, In re S.W., 233 W.
Va. 91, 755 S.E.2d 8 (2014) (citation omitted). Also, when considering the above evidence, it is
clear that the children would be endangered if returned to petitioner’s care given her complete
failure to address any of the conditions that led to the filing of the petition, including her looming
arrest for violating and absconding from probation.

        Insomuch as petitioner argues that the circuit court should have allowed her more time to
demonstrate that she could correct the conditions of abuse and neglect and resolve her pending
probation matter, we have previously held that “[c]ourts are not required to exhaust every
speculative possibility of parental improvement . . . where it appears that the welfare of the child
will be seriously threatened.” Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, Syl. Pt. 4, in part
(citation omitted). Here, the children spent nearly thirteen months in foster care before being
reunified with their father, and the circuit court noted this when it imposed disposition. The court
further noted that petitioner failed to address her probation revocation and resulting capias for
several months prior to the final dispositional hearing and refused to attend and participate in both
dispositional hearings.

        Most importantly, petitioner does not challenge the circuit court’s finding pursuant to West
Virginia Code § 49-4-604(c)(6) that it was proper to terminate petitioner’s parental rights as there
was no reasonable likelihood that the conditions of abuse and neglect could be substantially
corrected in the near future. Therefore, petitioner was not entitled to any less-restrictive alternative
disposition. We have held that




                                                   6
               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its April
8, 2021, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: January 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                                  7